Citation Nr: 1137081	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for amputation of the penis.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1953 to May 1955.  This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in July 2011 before the undersigned Acting Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records, VA medical records, records from facilities with which the VA has contracted, and records from Federal agencies such as the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records only where it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Furthermore, if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must so notify the claimant.  38 C.F.R. § 3.159(e)(1).  The claimant must be notified of the identity of the records, the efforts VA made to obtain the records, and a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1).  

The Veteran's service treatment records were lost in an accidental 1973 fire at the National Personnel Records Center.  In the absence of the presumed destroyed service medical records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran wrote in a statement submitted with his claim in February 2009 that he was serving in Germany after April 23, 1954 when a Cpl. C.W. lost control while driving an M-53 in which he was a passenger.  The hatch cover came loose and hit the Veteran in the head and his penis was crushed between the butt of his M2 carbine and the seat.  Witnesses later told the Veteran that he was unconscious for several hours and he was treated by medics on the scene.  He was subsequently treated at a field hospital in Wertheim, Germany and at Fort Sheridan.  The Veteran submitted a photograph of himself and Cpl. W in front of a tank with their names painted on it (Cpl. W is identified as PFC W on the tank).  He also submitted copies of the November 1953 orders indicating that he served in Wertheim and documentation and testified that he served in the 756th Field Artillery Battalion, which was changed to the 804th Field Artillery Battalion, and that he was in Battery B.  Furthermore, March 1955 Orders indicate that the Veteran was to embark for Fort Sheridan on April 11, 1955.  The Veteran has submitted a list of witnesses to the accident, highlighted names of the men he remembers serving with from a list in a 1954 Christmas celebration program, and submitted a handwritten roster of the 1st Section, Battery B, 804th Field Battalion.  The Duty to Assist requires that VA attempt to obtain treatment records from Wertheim and Fort Sheridan, reports from the field artillery battalions that the Veteran served in that mention the accident, including any investigation reports and accident reports, and that the Veteran be assisted in contacting witnesses to the accident.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with VCAA notice in accordance with the law and pertinent Court decisions, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and any other applicable legal precedent.  Notify the Veteran that he may write a letter to each individual that he served with whom he believes witnessed the alleged accident or could provide information regarding the accident.  Notify the Veteran that each letter must be placed in an unsealed, stamped envelope.  Notify the Veteran that he must also provide a note to VA explaining who he is trying to reach, including as much identifying information as possible.  Notify the Veteran that if the veteran is in VA's records, the message will be sealed and the envelope addressed to the address on file.  Notify the Veteran that this process is designed to protect the privacy of veterans as required by federal law.

2.  If the Veteran provides the above-requested letters in conformance with VA requirements, the AMC must attempt to provide assistance on this basis within the bounds of federal privacy law.  The AMC must take care not to place any personal identifying information, to include addresses and social security numbers of the other servicemembers, in the claims file.  Care must be taken to redact any such information.  

3.  Contact the appropriate government repositories to attempt to obtain the following:  1) any applicable reports, to include morning reports, investigation reports, or accident reports, from the 756th Field Artillery Battalion and the 804th Field Artillery Battalion regarding the accident that took place when Cpt. W was driving an M-53 in which the Veteran was riding, sometime between April 23, 1954 and April 11, 1955; and 2) all treatment records from the Wertheim, Germany field hospital and from Fort Sheridan.  Associate any documents with the claims file.  Document for the claims file which government repositories were contacted.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).



